 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-01570-01-PHX-DWL (JZB)
10                        Plaintiff,
                                                       DETENTION ORDER
11   v.
12   Edward Anthony Marrero-Zazueta,
13                        Defendant.
14
15          On January 22, 2019, Defendant appeared before this Court on a petition to revoke
16   conditions of release. The Court considered the information provided to the Court in
17   determining whether the Defendant should be released on conditions set by the Court.
18          The Court finds, by clear and convincing evidence, that Defendant has violated
19   allegation 1 of the petition of his conditions of release and that there is no condition or
20   combination of conditions available to the Court that will reasonably assure the appearance
21   of Defendant as required. 18 U.S.C. § 3148(b).
22          IT IS THEREFORE ORDERED that Defendant be detained pending further
23   proceedings.
24          Dated this 22nd day of January, 2019.
25
26
                                                              Honorable John Z. Boyle
27                                                            United States Magistrate Judge
28
